Order issued September / 17, 2012




                                              In The
                                    &fort uf Apprats
                            iTiftj Distrirt ni&rxasatDallas

                                        No. 05-10-01646-CV


 LG INSURANCE MANAGEMENT SERVICES, L.P., LG BENEFIT PARTNERS, INC.,
        THOMAS J. GEORGE AND ELIZABETH W. WILMER, Appellants
                                               V.
                                      ARVID LEICK, Appellee


                                            ORDER

        Appellee's motion for extension of time to file appellee's motion for rehearing is

GRANTED, and appellee's motion for rehearing received on September 13, 2012 is ORDERED

filed as of the date of this order.




                                                       LANA MYERS
                                                       JUSTICE